Citation Nr: 1601500	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  01-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the service connection claim for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, in September 2014 in order to afford the Veteran a VA examination.  The Veteran was scheduled for a VA examination in April 2015.  The Veteran's attorney notified the RO in April 2015 that the Veteran was currently incarcerated and would not be able to attend the scheduled VA examination.  An August 2015 statement from the Veteran indicated that the Veteran would be released from prison in approximately four months.  In the notes section of VBMS, it appears that the Veteran called VA in December 2015 stating that he was "just released from prison."  No attempts were made to reschedule the Veteran for his examination since the December 2015 notification.  In light of this information, the Board finds that the Veteran should be rescheduled for a VA examination given the fact that he was incarcerated at the time of the scheduled examination.  The Board also observes that in the August 2015 statement he reported that while incarcerated at a Federal Bureau of Prisons facility in Des Moines, Iowa, he taking psychiatric medications, indicating he likely received treatment for psychiatric disability while there.  On remand, VA must obtain and consider these records.


As noted in the previous remand, the Veteran contends that his acquired psychiatric disorder is secondary to pain from his service connected knees and back.  He alternately contends that his acquired psychiatric disorder stems from being discharged from the military for an injury when he intended to make it his career.

VA treatment records show diagnoses of depressive disorder, not otherwise
specified (NOS); explosive personality traits; Axis II personality disorder; Axis I
schizoaffective disorder, depressed type; mood disorder NOS; and chronic anger
state disorder with elements of intermittent explosive disorder.

The record contains opposing medical opinions regarding the etiology of his mental
disorder(s).  One is from a VA examiner (dated March 2010) and the other is from a
private psychologist (dated December 2011).  The Board finds that a new
examination is necessary in order to reconcile these conflicting opinions and
provide an additional opinion to determine if there is a current acquired psychiatric
disorder caused by his service connected knees and back, or otherwise related to
military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding treatment records, to specifically include records from the Federal Bureau of Prisons facility in Des Moines, Iowa.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the onset and/or recurrence of psychiatric symptoms during or since service.  

This should specifically include inviting the Veteran to submit an additional statement from his spouse indicating when she first met the Veteran.  

The Veteran should be provided an appropriate amount of time to submit this lay evidence.   

3.  After completing this development, schedule the Veteran for an appropriate examination to address the etiology and/or onset of his acquired psychiatric disorder, including as secondary to service-connected knees and back.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail and the examiner should respond to the following:

a)  Identify all psychiatric disabilities found to be present since May 2003.

b)  For each diagnosis, state whether it is at least as likely as not that the diagnosis:

i.  was caused by , at least in part, by his service-connected knees and/or back disabilities.
ii.  was aggravated by, at least in part, by his service-connected knees and/or back disabilities.
iii.  is otherwise related to or had its onset in service.  

c)  please discuss the two opposing medical opinions from the March 2010 VA examiner and December 2011 private psychologist when explaining your opinion.  

d) please also acknowledge and discuss the April 2015 statement of the Veteran's spouse in which she competently reports that throughout their approximately 18 years long marriage the Veteran exhibited recurrent psychiatric symptoms.

The rationale for all opinions expressed should be set forth in the report.

3.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

